PHILLIPS, Circuit Judge
(concurring).
The indictment in the instant ease charged that from April 1, 1945, to the-date of the indictment, the defendants unlawfully, wilfully and knowingly conspired with each other and 13 named' conspirators (being the defendants in Dennis v. United States, 341 U.S. 494, 71 S.Ct. 857, 95 L.Ed. 1137) and with other persons unknown to the grand' jury by (1) unlawfully, wilfully and knowingly advocating and teaching the duty and necessity of overthrowing the-Government of the United States by-force and violence and by (2) unlawfully, wilfully and knowingly organizing- or helping to organize as the Communist Party of the United States a socie*215ty, group and assembly of persons to teach and advocate the overthrow and destruction of the Government of the United States by force and violence, all with the intent of causing the overthrow and destruction of the Government of the United States by force and violence as speedily as circumstances would permit.
In approaching the questions here presented for review, we should keep in mind, as stated by Mr. Justice Frankfurter in his concurring opinion in Dennis v. United States, 341 U.S. 494, 546, 71 S.Ct. 857, 886, “The Communist Party was not designed by these defendants as an ordinary political party.” Its actual character was well stated by Mr. Justice Jackson in his concurring opinion in American Communications Ass’n v. Douds, 339 U.S. 382, 424-432, 70 S.Ct. 674, 696, 94 L.Ed. 925, as follows:
“From information before its several Committees and from facts of general knowledge, Congress could rationally conclude that, behind its political party facade, the Communist Party is a conspiratorial and revolutionary junta, organized to reach ends and to use methods which are incompatible with our constitutional system. A rough and compressed grouping of this data would permit Congress to draw these important conclusions as to its distinguishing characteristics.
“1. The goal of the Communist Party is to seize powers of government by and for a minority rather than to acquire power through the vote of a free electorate. It seeks not merely a change of administration or of Congress, or reform legislation within the constitutional framework. * * *
“The Communist program only begins with seizure of government, which then becomes a means to impose upon society an organization on principles fundamentally opposed to those presupposed by our Constitution. Its purposes forcibly to recast our whole social and political structure after the Muscovite model of police-state dictatorship. * * *
* * *
“2. The Communist Party alone among American parties past or present is dominated and controlled by a foreign government. It is a satrap party which, to the threat of civil disorder, adds the threat of betrayal into alien hands.
“The chain of command from the Kremlin to the American party is stoutly denied and usually invisible, but it was unmistakably disclosed by the American Communist Party somersaulting in synchronism with shifts in the Kremlin’s foreign policy. * * *
******
“3. Violent and undemocratic means are the calculated and indispensable methods to attain the Communist Party’s goal. It would be incredible naiveté to expect the American branch of this movement to forego the only methods by which a Communist Party has anywhere come into power. * * *
* * * * * *
“4. The Communist Party has sought to gain this leverage and hold on the American population by acquiring control of the labor movement. All political parties have wooed labor and its leaders. But what other parties seek is principally the vote of labor. The Communist Party, on the other hand, is not primarily interested in labor’s vote, for it does not expect to win by votes. It strives for control of labor’s coercive power — the strike, the sit-down, the slow-down, sabotage, or other means of producing industrial paralysis. * * *
* * * * * *
“5. Every member of the Communist Party is an agent to execute the Communist program. What constitutes a party? Major political parties in the United States have *216never been closely knit or secret organizations. Anyone who usually votes the party ticket is reckoned a member, although he has not applied for or been admitted to membership, pays no dues, has taken no pledge, and is free to vote, speak and act as he wills. Followers are held together by rather casual acceptance of general principles, the influence of leaders, and sometimes by the cohesive power of patronage. Membership in the party carries with it little assurance that the member understands or believes in its principles and none at all that he will take orders from its leaders. * * *
“Membership in the Communist Party is totally different. The Party is a secret conclave. Members are admitted only upon acceptance as reliable and after indoctrination in its policies, to which the member is fully committed. They are provided with cards or credentials, usually issued under false names so that the identification can only be made by officers of the Party who hold the code. Moreover, each pledges unconditional obedience to party authority. Adherents are known by secret or code names. They constitute ‘cells’ in the factory, the office, the political society, or the labor union. For any deviation from the party line they are purged and excluded.”
It seems to me that notwithstanding the general phraseology of the Smith Act,1 18 U.S.C. § 2385, we may assume, as a matter of common knowledge, that the primary purpose of the Act was to combat the Communist conspiracy, the object of which was to effect the overthrow of the Government of the United States by force or violence.
The Communist Party of the United States was organized in 1919. The Act was passed in 1940. Therefore, the term “organize” as used in the Act, if narrowly construed, could not have reached the act of organizing the Communist Party, except for the fortuitous reorganization of that party in 1945, an occurrence which could not have been foreseen in 1940. Because of those facts, it is my personal opinion that the word “organize” in the Act means more than the original organization or reorganization of the Communist Party. The life of a political party is one of continuous organization and reorganization. I think the term “organize” should be given the connotation of a continuous process. The leaders of the Communist Party at the time the Act. was passed so used the term “organize” with respect to activities of its workers and denominated “organizers.” It is true that criminal statutes are to be strictly construed, but they are not to be construed so strictly as to defeat the obvious purpose of the legislature. However, my personal opinion is of little moment. The Supreme Court of the United States has adopted the narrow construction of the word “organize” and we are bound by that construction.
It should be kept in mind that the charge is not advocacy itself, but a conspiracy to advocate, and that it was the existence of the conspiracy which created the danger.2
I think the evidence clearly established that the conspiracy was formed in 1945 and continued to the date of the indictment and that each of the defendants became parties to that conspiracy.
The intent to bring about the overthrow of the Government by force and violence was an element of the offense, but those who recruit and combine for the purpose of advocating overthrow intend to bring about that overthrow.3
Of course, the teaching of the principles, doctrines and objects of the Communist Party as abstract concepts does not come within the purview of the Act. *217The Act is directed to advocacy, not discussion.4 But one would be naive, indeed, who would believe that the defendants, who were militant communists, in their teaching and advocacy of communism, as established by the evidence, were interested in communism merely •as an abstract doctrine.
I think it was unnecessary for the Government to establish that the defendants taught or advocated immediate action, looking to the overthrow of the Government by force or violence, even though the statute requires as an essential element of the crime, proof of intent of those charged with its violation to overthrow the Government by force ■or violence. Certainly, it was not necessary to establish that the conspiracy had proceeded to the point where the plans had been fully laid, the signal for action awaited and the putsch about to be ■executed.5
Moreover, it was not essential for the Government to establish the probable success of the attempt. An attempt to •overthrow the Government by force, ■even though doomed from the outset, was an event within the competency of the Congress to prevent.6
It is my conclusion that the evidence, as delineated by Judge Bratton in his opinion, established the formation and continuation of the conspiracy as charged; that the defendants became parties to the conspiracy; that they attempted to indoctrinate members of the Communist Party in the object of the conspiracy and to commit them to a course whereby they would strike when the leaders felt the circumstances were propitious;7 that they advocated affirmative steps to be taken in preparation for and looking to an ultimate attempt to ■overthrow the Government by force and violence at a propitious time; and that such evidence was sufficient to establish the conspiracy to advocate the overthrow of the Government of the United States by force and violence.

. Hereinafter called the Act.


. See Dennis v. United States, 341 U.S. 494, 511, 71 S.Ct. 857, 95 L.Ed. 1137.


. Dennis v. United States, 341 U.S. 494, 499, 71 S.Ct. 857, 862.


. Dennis v. United States, 341 U.S. 494, 502, 71 S.Ct. 857, 863.


. Dennis v. United States, 341 U.S. 494, 509, 71 S.Ct. 857, 867.


. Dennis v. United States, 341 U.S. 494, 509, 71 S.Ct. 857, 867.


. See Dennis v. United States, 341 U.S. 494, 509, 71 S.Ct. 857, 867.